       Case 2:20-cv-00837-RFB-EJY Document 5-2 Filed 05/12/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEVADA


FIGHT FOR NEVADA,                                      )
                                                       )
                Plaintiff,                             )
                                                       )
        v.                                             )      Case No. 2:20-cv-00837-RFB-EJY
                                                       )
BARBARA CEGAVSKE, in her official capacity             )      Judge: Hon. Richard F. Boulware, II
as the Secretary of State of Nevada,                   )
                                                       )      Magistrate: Hon. Elayna J. Youchah
                                                       )
                Defendant.                             )

    [PROPOSED] TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW
     CAUSE AS TO WHY A PRELIMINARY INJUNCTION SHOULD NOT ISSUE

        Upon consideration of the Plaintiff’s Emergency Motion for a Preliminary Injunction

and/or Temporary Restraining Order, the Complaint, the Memorandum of Points and Authorities

submitted in support thereof, the declaration submitted in support thereof, and notice having

been given to Defendant Barbara Cegavske, and it appearing to the Court that Plaintiff will

suffer immediate and irreparable injury for which they will have no adequate remedy at law if a

temporary restraining order is not issued, that Defendant will suffer no harm if the requested

temporary restraining order is granted, that Plaintiff enjoys a substantial likelihood that they will

prevail on the merits of their claims when the merits are fully and finally adjudicated, and that

the public interest will be served by issuance of a temporary restraining order, it is, accordingly,

by this Court on this ____ day of May, 2020:

        ORDERED that Plaintiff’s Application for Temporary Restraining Order is hereby

granted; and it is further

        ORDERED that Defendant Barbara Cegavske, acting in her official capacity as Secretary


                                                  1
      Case 2:20-cv-00837-RFB-EJY Document 5-2 Filed 05/12/20 Page 2 of 3



of State of Nevada, and any agents, employees, or representatives of her, or any other person or

entity acting on behalf of or in concert with her, be, and hereby are, enjoined from requiring

Plaintiff to submit the petitions for their campaign for the recall of public officer by May 14,

2020; and is further

       ORDERED that the Defendant grant Plaintiff an extension of the deadline established by

NRS 306.015(3) by an amount of days equal to the duration of Governor’s Sisolak’s

“Declaration Of Emergency For COVID-19”; and is further

       ORDERED that the Defendant, appear before this Court, located at 333 S Las Vegas

Blvd., Las Vegas, NV 89101, on ____________________, at ___________, or as soon

thereafter as the matter may be heard, then and there to show cause, if she has any, why she and

her agents, employees, or representatives of her, or any other person or entity acting on behalf of

or in concert with her, should not be enjoined and restrained during the pendency of this action

from requiring Plaintiff to submit the signatures for their campaign for the recall of public officer

by May 14, 2020; it is further

       ORDERED that the above Temporary Restraining Order is effective on Plaintiff’s filing

of an undertaking in the sum of $__________. This Order to Show Cause and supporting papers

must be served on Defendant no later than __________ days before the date set for hearing, and

proof of service shall be filed no later than __________ court days before the hearing. Any

response or opposition to this Order to Show Cause must be filed and personally served on

Plaintiff’s counsel no later than __________ court days before the date set for hearing, and proof

of service shall be filed no later than __________ court days before the hearing.

//

//

                                                  2
     Case 2:20-cv-00837-RFB-EJY Document 5-2 Filed 05/12/20 Page 3 of 3



Dated: _________________




                           _______________________________________________
                           JUDGE OF THE UNITED STATES DISTRICT COURT




                                         3
